FLETCHER, Judge.
The appellee Department of Health and Rehabilitative Services [HRS] denied the appellant Arthia Bryant a hearing, on a report (or reports) of claim determination of overpayment to her, on the basis that her administrative appeal was not timely filed, thus waived. Our review of the record reveals, however, no notification to Bryant informing her of her right to request a hearing and the time for doing so. Accordingly, HRS failed to establish the ostensible waiver. Henry v. State Dep’t of Admin., Div. of Retirement, 431 So.2d 677 (Fla. 1st DCA 1983). Accordingly, the final order of the HRS is reversed and the cause is remanded to the HRS with instructions to hear Bryant’s administrative appeal on the merits.
Reversed and remanded.